Supreme Court of Kentucky
                               2019-SC-0449-MR


KAREN M. BRAFMAN                                                      APPELLANT


                ON APPEAL FROM CHRISTIAN CIRCUIT COURT
                   HONORABLE JOHN L. ATKINS, JUDGE
V.                         NO. 2018-CR-00370


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                             ORDER CORRECTING


      The Opinion of the Court rendered December 17, 2020 is corrected on its

face by substitution of the attached Opinion of the Court in lieu of the original

Opinion or the Court.

      Said correction does not affect the holding of the original Opinion of the

Court.

      ENTERED: December 21, 2020



                                            ____________________________________
                                            CHIEF JUSTICE
                                              CORRECTED: DECEMBER 21, 2020
                                               RENDERED: DECEMBER 17, 2020
                                                           TO BE PUBLISHED

                  Supreme Court of Kentucky
                                    2019-SC-0449-MR


KAREN M. BRAFMAN                                                         APPELLANT


                   ON APPEAL FROM CHRISTIAN CIRCUIT COURT
                      HONORABLE JOHN L. ATKINS, JUDGE
V.                            NO. 2018-CR-00370


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


              OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                            REVERSING AND REMANDING

      A circuit court jury convicted Karen M. Brafman of first-degree and

second-degree arson and six counts of attempted murder, of which four were

charged as hate crimes. She received a life sentence consistent with a jury’s

recommendation. She now appeals from the resulting judgment as a matter of

right,1 claiming at least six trial errors require reversal, either individually or

cumulatively.

      We find the prosecutorial misconduct in this case severe enough to

warrant reversal on its own, reviewing other issues likely to arise in the event of

a retrial. Accordingly, we reverse the judgment and remand for a second trial.




      1   Ky. Const. § 110(2)(b).
                            I. FACTUAL BACKGROUND

      Brafman and the victims lived next door to one another in neighboring

trailers. One of the victims is an African-American man, Craig Calloway, who

lived with the other victims, Ashley Webster, a white woman, and their several

children. Webster had three children from past relationships and three biracial

children with Calloway. Brafman had been relatively friendly with both

Calloway and Webster and was apparently introduced to them through her ex-

boyfriend and former cohabitant, David Sova.2

      Brafman has struggled with mental-health issues for much of her life,

having been institutionalized as young as 8-years-old. Her diagnoses include

post-traumatic stress disorder, bipolar disorder, and depression. Brafman

testified at trial that by the night of the arson she had not slept for five days,

during which she claims to have consumed as much methamphetamine,

ecstasy, and whiskey as she could in response to a breakup with Sova and the

loss of custody of her child. Additionally, Brafman was not taking any of her

psychiatric medications at the time. In general, Brafman’s mental illness was

likely compounded by her drug consumption and life stressors.

      The day before her arrest, Brafman spent the day doing yardwork and

consuming illicit substances with Calloway. Webster testified that early the

following morning, at around 2:30, Brafman visited Calloway and Webster’s

trailer asking for a cigarette. When Webster told Brafman they had none,

Brafman returned to her trailer. At about 5:30 a.m., Webster awoke to the


      2 Calloway would sometimes visit and borrow tools, would spend time with Sova

on occasion, and apparently knew Brafman on a personal level.

                                          2
smell of smoke. Webster went outside to find fires burning at both ends of the

trailer, one on Webster and Calloway’s side and one on the side where the

children were sleeping. Four of Webster’s children were home that night.

Webster and Calloway were able to extinguish the fires before the fire

department arrived and before any major structural damage was sustained.

      Arson investigator Detective Steward responded to and examined the

scene. The person who started the fire tried to use a siphon and kerosene

heater. After inspecting the site of the fire, Steward went next door to speak

with Brafman, who had been seen watching the scene from afar and was

leaving her trailer on foot before Steward stopped her. Brafman had just taken

a shower and was running her laundry through the wash. With Brafman’s

permission, Steward inspected the laundry, finding it smelled strongly of

kerosene. Brafman was then arrested and charged with arson and attempted

murder.

      Brafman maintained at trial that because of intoxication she did not

remember anything that happened between the time she asked Webster for a

cigarette around 2:30 in the morning and approximately the time she was

arrested a few hours later. Indeed, Brafman’s voir dire and opening statement

contemplated voluntary intoxication as a legal defense, specifically that she

was too intoxicated to form criminal intent or to remember what happened.

But Brafman was the only witness to testify to her intoxication. She

introduced at trial no other corroborating evidence of intoxication. Later, as

the trial court settled on the jury instructions, defense counsel requested a



                                        3
voluntary-intoxication instruction. The trial court denied the request for lack

of corroborating evidence of intoxication.

      The jury convicted Brafman on all charges. The jury recommended a life

sentence for the first-degree arson, ten years for second-degree arson, fifteen

years for each attempt against Calloway and Webster, and twenty years for

each of the four attempted murders of the children. The Commonwealth

moved the trial court to enhance the charges as hate crimes, which the trial

court granted as to the four attempts on the lives of the children but not as to

Calloway or Webster.

                             II. STANDARD OF REVIEW

      Brafman raises several issues that were variously preserved or not

preserved by timely objection. In general, preserved issues will be reviewed for

error.3 If an error is identified, we next determine whether it was harmless,

i.e., whether we can say with fair assurance that the error did not substantially

sway the verdict or result against the defendant.4 If there is no error or the

error was harmless, we will affirm. If a preserved error has constitutional

implications, we will affirm only if the error was harmless beyond a reasonable

doubt.5




      3Rule of Criminal Procedure (RCr) 9.24. See Ordway v. Commonwealth, 391
S.W.3d 762, 774 (Ky. 2013).
      4  Allen v. Commonwealth, 395 S.W.3d 451, 467 (Ky. 2013). To say there is a
likelihood the verdict was “substantially swayed” by an error has been said to mean
the reviewing court is left in “grave doubt” as to the error’s harmlessness. See id.
(quoting Winstead v. Commonwealth, 283 S.W.3d 678, 689 (Ky. 2009)).
      Nunn v. Commonwealth, 461 S.W.3d 741,750 (Ky. 2015) (citing Winstead v.
      5

Commonwealth, 283 S.W.3d 678, 689 n.1 (Ky. 2009)). See Crossland v.
Commonwealth, 291 S.W.3d 223, 231 (Ky. 2009) (“Errors of constitutional import—the
                                           4
      We review unpreserved issues for palpable error.6 Palpable error will

compel us to reverse only where the error substantially affects the rights of the

defendant in a way so obvious and serious that we find there to be manifest

injustice.7

                                  III.         ANALYSIS

   A. The trial court did not abuse its discretion when it refused to
      instruct the jury on the defense of voluntary intoxication.
      Brafman argues that she was deprived of her right to present a full

defense when the trial court declined to instruct the jury on her defense of

voluntary intoxication. Brafman properly preserved the issue by requesting

and offering the intoxication instruction at trial,8 so we review the trial court’s

decision not to give the instruction for abuse of discretion and harmless error.9

      The only evidence admitted at trial of Brafman’s intoxication was her own

testimony in which she claimed to have been awake for five days straight

consuming substantial amounts of whiskey, methamphetamine, and ecstasy.

The general effect, she alleged, was that she could not recall anything between

her visit to Calloway’s trailer at 2:30 AM and approximately the time of her

arrest around 5:30 AM, and therefore she could not form the criminal intent


most fundamental and serious type of errors—are generally analyzed under a
harmless error standard.”).
      6   RCr 10.26.
      7See Nunn, at 751 (“Palpable error is essentially comprised of two elements:
obviousness and seriousness.”).
      8   RCr 9.54(2).
      9  Breazeale v. Commonwealth, 600 S.W.3d 682, 691 (Ky. 2020) (citing Ratliff v.
Commonwealth, 194 S.W.3d 258, 274 (Ky. 2006)); Sargent v. Shaffer, 467 S.W.3d 198,
203 (Ky. 2015) (“When the question is whether a trial court erred by. . . not giving an
instruction that was required by the evidence[,] the appropriate standard for appellate
review is whether the trial court abused its discretion.”).

                                           5
necessary to be convicted of arson or attempted murder. The trial court

refused to give the instruction because it found Brafman’s testimony alone

insufficient to support the defense as a matter of law.

      A criminal defendant has a basic constitutional right to present a

defense, and this entitles the defendant to jury instructions that give effect to a

defendant’s theory of the case.10 From this right, a duty is correspondingly

imposed on the trial court to instruct on the whole law of the case.11 Indeed, “a

trial court is required to instruct the jury on affirmative defenses and lesser-

included offenses if the evidence would permit a juror reasonably to conclude

that the defense exists or that the defendant was not guilty.”12

      While instructing the jury in a particular way is a discretionary function

of the trial court,13 a trial court must be especially inclined to give instructions

that go to the defendant’s state of mind, such as mistake or intoxication.14

“Intoxication . . . is a defense to an intentional crime if the effect of the

intoxication is to completely negate the element of intent; it causes the

defendant's mental state to equate with insanity. Voluntary intoxication




      10   Id.
      11   See id. (citing RCr 9.54); Holt v. Commonwealth, 219 S.W.3d 731 (Ky. 2007).
      12Breazeale, at 691 (citing Luna v. Commonwealth, 460 S.W.3d 851, 882
(Ky. 2015)); Harris v. Commonwealth, 313 S.W.3d 40, 50 (Ky. 2010).
      13   See Sargent, 467 S.W.3d at 202–03.
      14  Grigsby v. Commonwealth, 187 S.W.2d 259, 261–62 (Ky. 1945) (“[W]here the
defendant proves facts or circumstances to excuse his act which otherwise would in
and of itself be a crime, or the specific issue is one of criminal intent, such as where
there is a claim of accident, self-defense or mental capacity, ordinarily an affirmative
instruction should be given.”).

                                            6
negate[s] specific intent.”15 Attempted murder is, of course, a specific-intent

crime in which the defendant’s mental state is a central issue and which

Brafman aimed to negate by alleging intoxication.16 First-and second-degree

arson are also both crimes that require specific intent.17

      In Mishler v. Commonwealth,18 we held that the trial court committed

reversible error by not giving a voluntary-intoxication instruction for a

defendant named Skaggs charged with armed robbery. Skaggs’s narrative and

defense were that, having consumed marijuana and “speed” that day, he was

so intoxicated during the robbery that he blacked out during the commission of

the robbery, so he could not form the requisite intent for robbery. Skaggs’s

coconspirators generally corroborated Skaggs’s intoxication. Yet, curiously,

Skaggs was able to recall with significant detail the events immediately before

and after the robbery, such as selecting a specific grocery item and proceeding

to the cash register. Even with corroboration, his intoxication defense was

patently implausible.




      15 KRS 501.080; id. There must be evidence that the intoxication was so severe
that the defendant did not know what she was doing, not that she was merely drunk.
King v. Commonwealth, 513 S.W.3d 919, 923 (Ky. 2017).
      16 See Nider v. Commonwealth, 140 Ky. 684, 131 S.W. 1024, 1026–27 (Ky.
1910). (“An attempt is an intent to do a particular thing which the law has declared to
be a crime, coupled with an act towards the doing.”) (emphasis added).
      17 Both require the defendant intentionally start a fire for the specific purpose of
destroying or damaging the building. KRS 513.020 (“with intent to destroy or damage
a building, he starts a fire or causes an explosion”) and 513.030 (“when he starts a fire
or causes an explosion with intent to destroy or damage a building”).
      18   556 S.W.2d 676 (Ky. 1977).

                                            7
       The Mishler Court fully acknowledged the preposterousness of Skaggs’s

defense19 but found error in the trial court’s refusal to give the intoxication

instruction. This Court maintained that Skaggs had a right to present the

defense under such facts, not necessarily because Skaggs’s intoxication

happened to be corroborated, but because state-of-mind issues should

generally be given to the jury for deliberation.20

       But recently in Bratcher v. Commonwealth,21 a bail jumping case, we held

that a defendant was not entitled to a voluntary-intoxication instruction where

the only evidence of intoxication was his own general testimony about the

common effects of his drug consumption.22 We note briefly before proceeding

that Bratcher was resolved by an unpublished opinion. We discuss it now for

demonstrative purposes, not because we are bound by its language.23

       Bratcher testified that he was so blacked out from meth consumption at

the relevant time that he “couldn’t remember what city he was in.”24 But

“[u]nlike in Mishler, Bratcher did not present any other evidence beyond his

own testimony, which was at times inconsistent, to support his claim that he

was so intoxicated that he did not know what he was doing. . . .”25 We refrained



       19   Id. at 680.
       20Id. (“Nevertheless, it is the privilege of the jury to believe the unbelievable if
the jury so wishes.”).
     21 No. 2019-SC-000135-MR, 2020 WL 2091864 (Ky. Apr. 30, 2020)

(memorandum order and opinion designated as NOT to be published).
       22   Id. at *4.
       23   CR 76.28(4)(c).
       24   Bratcher, at *1.
       25   Id. at *2.

                                              8
from imposing a hardline rule that testimony must always be corroborated to

warrant an instruction,26 but we held that it was generally not an abuse of

discretion for the trial court to refuse an instruction without more.27

      Brafman’s testimony would support the finding of a serious enough level

of intoxication for a voluntary intoxication defense, warranting an instruction.

But Brafman’s testimony was not corroborated. To be discussed shortly, her

intoxication would have been strongly corroborated had her counsel cross-

examined Detective Steward and asked his observations at the time of arrest,

but Brafman’s counsel did not question Steward at all. We cannot say that the

trial court abused its discretion by refusing to give the instruction for voluntary

intoxication, because it was not corroborated by evidence admitted at trial.

Accordingly, we are constrained to conclude that the trial court did not abuse

its discretion by declining to give the tendered intoxication instruction.

   B. Brafman was denied a fair trial when the Commonwealth, aware of
      Brafman’s intoxication, opposed the intoxication-defense
      instructions and implied to the jury Brafman was not intoxicated.
      Brafman next alleges that the Commonwealth’s Attorney rendered her

trial unfair when he did not press Detective Steward on direct examination

about whether Brafman appeared intoxicated during her arrest and then when

he later characterized Steward’s testimony to suggest there was no evidence of


      26 Id., n. 25 (“This standard is not intended to establish a bright-line rule that,
as the Commonwealth argues here, a defendant is never entitled to a jury instruction
on the defense of voluntary intoxication based solely on his own testimony at trial. A
case may come before a Kentucky court where a defendant provides such specific
testimony regarding the effects of his or her drug or alcohol use during the time of the
offense charged that it would be an abuse of discretion for a trial court to refuse to
include a jury instruction on the defense of voluntary intoxication.”).
      27   Id. at *4.

                                            9
intoxication. Because the Commonwealth’s knowledge of Brafman’s

intoxication was not revealed until after trial, the issue could not have been

preserved. We ordinarily review unpreserved issues of alleged prosecutorial

misconduct for palpable error.28

      This claim of error is based largely on post-trial revelations. Detective

Steward, an arson investigator and Brafman’s arresting officer, was called to

the stand and questioned by the Commonwealth’s Attorney. The

Commonwealth’s Attorney asked Steward if he observed anything “interesting”

in his interaction with Brafman immediately leading up to her arrest. Steward

shared a few of his observations about what he saw in Brafman’s trailer, but he

did not testify that Brafman was visibly intoxicated. For some reason,

Brafman’s defense counsel chose not to cross-examine Steward.

      In the record on appeal, Brafman provided courtroom video footage of the

Commonwealth’s Attorney conversing with Detective Steward during a

lunchtime recess. Steward had just left the stand before recess. In this video,

Steward describes observing Brafman “out of her fricking mind” and “meth-ed

out.” Evident from this conversation was clearly an understanding to avoid

mentioning Brafman’s intoxication:

      Boling (Commonwealth’s Attorney): I thought about putting you
      back on and saying ‘did she look like she was high?
      Steward: Well, she was out of her frickin’ mind.
      Boling: That’s why I didn’t ask that question (laughter).
      Steward: Yeah and I didn’t want to answer that question so…
      Boling: You see that’s why I didn’t go there because I’m thinking
      you know she was all over the place.
      Steward: She was.


      28   Duncan v. Commonwealth, 322 S.W.3d 81, 87 (Ky. 2010).

                                         10
      Boling: And none of that is in the record. As far as what the
      record has in it is she took a shower.

      The Commonwealth’s Attorney later stated in closing argument as

follows:

      “It’s not drugs, it’s not high. Not one single witness testified to you
      that she appeared under the influence, intoxicated, drugged or
      anything. Not one. Deputy Sanderson testified. He talked to her.
      Did he say, ‘Man, she looked like she was high. She looked like
      she was crazy. She didn’t know what she was doing.’? No.
      Detective Steward testified. Did he testify to that? No.”29

      Brafman argues that these statements, while technically true,

deliberately mischaracterize the facts. This, she alleges, was prosecutorial

misconduct resulting in palpable error. The Commonwealth counters that even

if the facts were “misstated” as Brafman alleges, these misstatements did not

pertain to any admitted evidence like the statements did in Duncan v.

Commonwealth,30 and thus any error was not palpable or outcome-

determinative. We think that considering the closing argument, the prosecutor

engaged in misconduct constituting palpable error warranting reversal.

      Prosecutorial misconduct can assume many forms, including improper

testimony and improper closing argument.31 As we review for palpable error,32

we will reverse only if the alleged misconduct was flagrant or, where a

contemporaneous objection was made, the proof of guilt is not overwhelming




      29   (emphasis added).
      30   322 S.W.3d 81 (2010).
      31  Duncan, at 87 (citing Brown v. Commonwealth, 313 S.W.3d 577 (Ky. 2010));
State v. Sing, 259 Conn. 693, 793 A.2d 226 (2002).
      32   Duncan, at 87.

                                        11
and the trial court failed to cure the misconduct with a sufficient admonition.33

Since there was no contemporaneous objection to this error,34 we must find the

misconduct flagrant in order to reverse on this claim of error. Misconduct is

“flagrant” if it “render[ed] the trial fundamentally unfair.”35 The Court weighs

four factors to determine whether improper conduct is sufficiently flagrant to

require reversal, namely (1) whether the remarks tended to mislead the jury or

to prejudice the accused; (2) whether they were isolated or extensive; (3)

whether they were deliberately or accidentally placed before the jury; and (4)

the strength of the evidence against the accused.36 We look at the claimed error

in context to determine whether, as a whole, the trial was rendered

fundamentally unfair.37

      In the context of this criminal trial where specific intent was disputed by

the defendant’s testimony of intoxication, the Commonwealth’s Attorney

carefully crafted his questioning to avoid eliciting evidence of Brafman’s

intoxication. That is not improper. That is not misconduct. The

Commonwealth is not obligated to make the defendant’s case for her. The

defendant is not the Commonwealth’s client. It is, therefore, incumbent on the

defense to elicit such information by means available to it, such as by cross-

examination. The defense here declined to question Steward at all. But the


      33   Dickerson v. Commonwealth, 485 S.W.3d 310, 329 (Ky. 2016).
      34  Of course, because this instance of purported misconduct was not known
until the video record was viewed on appeal, there was no contemporaneous objection,
much less any admonition from the trial court.
      35   See id. (citing Duncan, at 87).
      36   Id. (citing Mayo v. Commonwealth, 322 S.W.3d 41, 55 (Ky. 2010)).
      37   Id. (citing Brewer v. Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006)).

                                             12
context here must be emphasized: it was understood and later discovered, at

least between Steward and the Commonwealth’s Attorney, that Brafman was

visibly “out of her frickin’ mind,” in Steward’s own words, at the time of her

arrest. Still, merely omitting this fact is not necessarily misconduct.

      What is “flagrant” is the Commonwealth’s Attorney’s step taken beyond

the lunchtime discussion to make the argument in closing argument that no

one saw Brafman intoxicated. It is true that Steward did not testify on the

stand that Brafman was intoxicated during the ordeal. He did not say she was

“meth’d out” until after he left the stand. But the Commonwealth’s Attorney

went a step further by directing the jury away from what he knew was both

material to the case and true, asserting emphatically that no one testified to

Brafman’s intoxication. And of course, the Commonwealth’s Attorney later

argued against the instruction to secure the conviction with ease.

Significantly, had the trial court been exposed to testimony from Steward about

what he observed, it would have been obligated to give the intoxication

instruction.38 Having established this important context, we weigh the four

factors.

      The first factor weighs in Brafman’s favor quite substantially, as the

Commonwealth’s closing argument, made directly and emphatically to the jury,

was clearly capable of misleading the jury away from the truth known to the

Commonwealth’s Attorney at that time. If we imagine ourselves in the jury’s

position at closing argument, with all the information available and not



      38   See Part III.A.

                                        13
available to it, the Commonwealth’s Attorney’s statements punctuated the

isolation of Brafman’s testimony in the minds of the jurors, making the

intoxication defense appear totally fabricated when it was not true. He did not

merely argue that Brafman was lying, nor did he simply cast doubt on the

defense’s narrative. He practically argued there was no evidence, admitted at

trial or otherwise, of Brafman’s intoxication. Brafman’s intoxication was not a

tangential issue. The argument, pertaining directly to Brafman’s theory of the

case and delivered directly to the jury, was likely to mislead it to the point of

seriously prejudicing Brafman.

      Further, the Commonwealth’s Attorney’s actions were not “extensive,”

but they were not isolated, either. His actions were deliberate and calculated.

He towed technical lines, asserting merely that no one had affirmatively

testified to Brafman’s intoxication on the stand, and he knew the advantage he

was gaining thereby, namely a certain conviction. His assertion must be

understood in the context of his deliberately vague questioning of Steward,

Steward’s avoiding Brafman’s intoxication as something that might be

“interesting” to report to the jury, and then, of course, the Commonwealth’s

Attorney’s closing argument to the jury that suggested Brafman was sober, that

Steward had observed nothing, when he knew the opposite was true. So the

Commonwealth’s Attorney’s actions were not isolated, and they were not

accidental.

      Finally, the strength of the evidence against Brafman is quite strong,

perhaps overwhelming as to some issues. There is close to no dispute that

Brafman in fact started the fires. The evidence also seems to demonstrate

                                        14
criminal intent, at least based on the complexity of her attempt to burn the

trailer followed by her attempts to cover up the evidence. But the other three

factors weigh strongly enough in Brafman’s favor to warrant reversal. The very

acts that misdirected the jury from a crucial, relevant truth about Brafman’s

intoxication were the same that deprived Brafman of the corroboration

necessary to receive an intoxication instruction.

      A prosecuting attorney has a broader duty to the public and to our

system of justice than to obtain convictions.39 The Commonwealth’s Attorneys

“represent[] the people of this state, and in a degree should look after the rights

of a person accused of a crime by endeavoring to protect the innocent and

seeing that truth and right shall prevail.”40 The prosecutor has the duty to see

that the innocent are acquitted as much as it to see that the guilty person is

convicted.41 “It is his duty to present his cause fairly, and not impress upon the

jury any deduction that is not from the evidence strictly legitimate.”42 This is

not just a general legal duty. It is also imposed specifically and directly on

prosecuting attorneys by our Rules of Professional Conduct.43


      39  Bailey v. Commonwealth, 237 S.W. 415, 417 (Ky. 1922). See SCR 3.130(3.8),
cmt. 1 (“A prosecutor has the responsibility of a minister of justice and not simply that
of an advocate. This responsibility carries with it specific obligations to see that the
defendant is accorded procedural justice and that guilt is decided upon the basis of
sufficient evidence.”).
      40   Bennett v. Commonwealth, 28 S.W.2d 24, 26 (Ky. 1930).
      41   Dalton v. Commonwealth, 287 S.W. 898, 900 (Ky. 1926).
      42   Id.
      43 SCR 3.130(3.8)(c) (“The prosecutor at all stages of a proceeding shall . . .
make timely disclosure to the defense of all evidence or information known to the
prosecutor that tends to negate the guilt of the accused or mitigates the offense . . .
except when the prosecutor is relieved of this responsibility by a protective order of the
tribunal”).

                                           15
      In this case, our concern is not that the ultimate outcome was

necessarily incorrect. We cannot escape the impression this trial was rendered

fundamentally unfair, that a conviction was obtained by gratuitously

surreptitious means. We acknowledge the latitude ordinarily afforded to the

Commonwealth’s Attorney to express a theory of the case in closing argument,

even with considerable leeway to add flair and narrative consistency. But what

was done here went beyond arguing and construing facts to misleading the jury

from the truth on a highly material issue.44 The conduct went beyond mere

advocacy and prosecutorial zeal. It was unnecessarily exploitative and

dishonest.

      We reverse for flagrant prosecutorial misconduct. It is better that this

prosecution be done right.

   C. There was insufficient evidence to support the trial court’s hate-
      crime designations.
      Here, the facts of record are not in dispute. Brafman at some point,

maybe on separate occasions, called Webster’s biracial children “Oreos.” The

Commonwealth also introduced at trial an unauthenticated text to Sova’s

phone that read “I’m going to kill the N**** and u,” purportedly referring to

Calloway. Finally, according to Webster, Brafman had at some point or

another uttered racial slurs from her porch. This was the evidence introduced

of Brafman’s racial prejudice. In each instance, the record is unclear as to



      44 Caudill v. Commonwealth, 374 S.W.3d 301, 309 (Ky. 2012) (citing
Commonwealth v. Mitchell, 165 S.W.3d 129, 132–33 (Ky. 2005)) (“While it is the duty of
the prosecutor to advance the Commonwealth's case with persuasiveness and force,
he or she has a concomitant duty not to derogate from a fair and impartial criminal
proceeding.”).

                                         16
when these statements were made, in what context they were made, and to

whom the racial expletive refers.

      At sentencing, the Commonwealth moved to designate the charged

offenses as hate crimes. The trial court granted the motion as to the attempted

murders of the four children, stating

      “On counts three, four, five and six, in consideration of the fact
      that the jury found you guilty of attempted murder of the children
      and sentenced you to five additional years over and above the
      sentences they imposed for the adults, I find that those four
      convictions are in fact hate crimes.”

Notably, the trial court did not enhance the charge as to Calloway, who was

also an African-American victim in this case, having been in the trailer with the

four children at the time the fires were set outside.

      KRS 532.031(1) provides that “[a] person may be found by the sentencing

judge to have committed an offense specified below as a result of hate crime if

the person intentionally because of race, color, religion, sexual orientation, or

national origin of another individual or group of individuals” commits or

attempts to commit arson or murder against the victim.45 KRS 532.031(2)

provides a standard for hate-crime enhancement:

      “At sentencing, the sentencing judge shall determine if, by a
      preponderance of the evidence presented at the trial, a hate crime
      was a primary factor in the commission of the crime by the
      defendant. If so, the judge shall make a written finding of fact and
      enter that in the court record and in the judgment rendered
      against the defendant.”46


      45 (emphasis added) (language rephrased and list of applicable criminal statutes
omitted for simplicity).
      46 (emphasis added). KRS 532.031(4) allows the sentencing judge to use a hate-
crime determination to delay or deny parole. The statute does not create an
independent crime.

                                         17
We have interpreted the statute to require the trial court to make a finding of

fact as to racial motivation and then determine that it was the main motivation

behind the criminal act, not necessarily the only reason or a causal “but for”

reason.47 With the facts here largely undisputed, we review the trial court’s

decision to enhance Brafman’s charges for abuse of discretion.48

      Burke v. Commonwealth is the seminal case in Kentucky in which a trial

court applied the hate-crime statute to several assault charges. In that case, a

verbal altercation at a gas station escalated to violence between the defendant,

Burke, and the victims. Just before the physical altercation and then while

assaulting the first victim, Burke used derogatory slurs to refer to a victim’s

apparent sexual orientation as a lesbian woman.49 Three men in a van came

across the altercation as it was happening and were also assaulted by Burke

when they attempted to intervene. The trial court later held that all four

assaults were hate crimes. We reversed the hate-crime designation as to the

three men, finding no evidence that they were victims because of any suspect

class-based motivation.

      We required in Burke v. Commonwealth that the Commonwealth prove a

sufficient nexus between an evident suspect motivation and the criminal act.50

We reasoned that it was evident Burke’s assault of the female victim may have


      47   Burke v. Commonwealth, 506 S.W.3d 307, 317 (Ky. 2016).
       48 See Burke, at 317 (noting under KRS 532.031(1) the use of permissive “may”

in creating a discretionary function in the court); Howard v. Commonwealth, 496
S.W.3d 471, 475 (Ky. 2016) (“Kentucky statutory law affords trial courts immense
discretion in setting criminal penalties.”).
      49   Sexual orientation is a protected class under KRS 532.031.
      50   Id. at 318.

                                           18
been motivated by bias against her perceived sexual orientation, at least based

on the names he called her. But while the assault of the three men was part of

the same general event, the derogatory statements were of a nature that could

not have referred to the men. No connection existed between the defendant’s

remarks and his assault of the three men, so a sufficient motivational nexus

did not exist. Thus, Burke’s assaults of those men were not properly enhanced

as hate crimes.

      Here, the record contains insufficient evidence that Brafman was

primarily motivated by racial prejudice, even if her statements are evidence of a

general disrespect or prejudice toward African-Americans. Even assuming

their admissibility, these statements and slurs were made without reference or

connection to this arson. We cannot tell when these statements were made.

We do not know the context in which they were made. The Commonwealth

offered no authentication as to who sent the screenshotted text messages or

who the subjects, “whores” and others, were exactly. However offensive and

distasteful, uttering racial slurs at some undetermined point in the past is not

enough to establish a sufficient evidentiary nexus of primary racial motivation

to commit a crime. While it is unclear why Brafman may have committed the

charged crimes, we cannot say that a racial motivation was demonstrated. The

temporal and contextual connection between a demonstrable racial animus

and a criminal act must be shown by more than a racial slur or crude joke

uttered by the defendant at an unknown time, place, and context.

      Additionally, the trial court’s application of the hate crime to the children

seems to be arbitrary, perhaps based on even less evidence than we have just

                                        19
discussed. The trial court’s articulated basis, required by statute,51 did not

even mention these circumstances. The trial court instead stated it was relying

on the jury’s recommendation that five more years be served for each attempt

against the children. If this was the trial court’s only basis, that is not enough.

Greater recommended sentences without more does not suggest the jury found

racial motivation. Further, it would stand to reason that if racial motivation

was even considered by the jury in its recommendations, it would have

recommended a higher sentence for the attempt on Calloway’s life, considering

he was African-American. But the jury did not do that. So, for lack of proof of

racial motivation, we reverse the trial court’s hate-crime enhancement on the

evidence presented, at least without greater clarity of context.

   D. We decline to address the adequacy of the attempted-murder
      instruction.
      Brafman claims that the jury instructions given at trial did not require

the jury to find every element of attempted murder beyond a reasonable doubt.

The first issue Brafman raises is that the jury was instructed to find that

Brafman “intentionally attempted to kill [victim],” rather than she “intended to

kill [the victim].”52 The second issue Brafman avers is that the jury was not

required to find she took a “substantial step” toward committing the crime.

Brafman cites Cooper’s Instructions to Kentucky Juries § 10.20 as the


      51   KRS 532.031(2).
      52   The trial court’s instructions to the jury were as follows:
       “You will find the Defendant guilty of Attempted Murder under this Instruction
if, and only if, you believe from the evidence beyond a reasonable doubt that in this
county on or about May 12, 2018, and before the finding of the Indictment herein, she
intentionally attempted to kill [victim] by starting a fire under the residence that
[victim] was inside.”

                                             20
“textbook,” model instruction for attempted murder, which provides for

separate elemental findings of intent and substantial step.53

      Since we reverse the judgment and remand this case on other grounds,

we decline to address this argument. On remand, we strongly encourage the

trial court to choose instructions that more clearly require the jury to find

affirmatively each individual criminal element, as the Cooper’s Instructions

cited above would seem to accomplish.

   E. The screenshot of the text messages was not properly authenticated
      under KRE 901.
      Brafman next argues that the Commonwealth’s Exhibit 10 was not

properly authenticated, and that even if it were authenticated it constitutes

improper character evidence under KRE 404(b). This issue was not preserved,

so we review for palpable error.54

      Exhibit 10 appears to be a screenshot of a short series of text messages,

but there is little else to be gleaned from the screenshot on its face. The

Commonwealth introduced the exhibit through David Sova’s testimony at trial.


      53 Cooper’s Instruction reads: “You will find the Defendant guilty of Criminal
Attempt to Commit Murder under this Instruction if, and only if, you believe from the
evidence beyond a reasonable doubt all of the following:
      A. That in this county on or about [date], and before the finding of the
      Indictment herein, he [method];
      B. That in doing so it was his intention to kill [victim];
      AND
      C. Under the circumstances as he believed them to be, the Defendant’s actions
      consisted of a substantial step in a course of conduct planned to result in death
      of [victim].”
Trial courts are left with some discretion to craft instructions as the case at hand may
require. See Sargent, at 204. However, model instructions like this are properly
recognized for their accuracy, clarity, and reliability.
      54   Schoenbachler v. Commonwealth, 95 S.W.3d 830, 836–37 (Ky. 2003).

                                            21
Sova merely testified that Brafman sent these messages to him. They read, in

succession, as follows:

      “Why you’re up cooking f****** dope
      F****** whores
      I’m goin to kill the N**** and u
      I should of along time ago
      David that is it for u too
      Watch what happens David [cutoff]”55

      1. The screenshot was not properly authenticated.

      Tangible evidence such as photographs and writings must be

authenticated to be admissible.56 It must be shown that the material is a true

and accurate reflection of what it is purported to be.57 Whether there is

enough evidence of authenticity to admit evidence is within the discretion of

the trial court.58 Typically, the foundational authenticity of a writing can be

laid simply by the testimony of someone personally familiar with the writing or

by the contents and characteristics of the writing itself.59 We review this

process for abuse of discretion.60

      We have been presented with a similar issue in Wilson v.

Commonwealth61 an unpublished case concerning a shooting in which the


      55   Commonwealth’s Exhibit 10.
      56   KRE 901.
      57   Turpin v. Commonwealth, 352 S.W.2d 66, 67 (Ky. 1961).
      58   Johnson v. Commonwealth, 134 S.W.3d 563, 566 (Ky. 2004).
      59 KRE 901(b)(1) (“Testimony that a matter is what it is claimed to be.”) and
901(b)(4) (“Distinctive characteristics and the like. Appearance, contents, substance,
internal patterns, or other distinctive characteristics, taken in conjunction with
circumstances.”).
      60   Johnson, at 566.
       61 Wilson v. Commonwealth, No. 2014-SC-000392-MR, 2015 WL 5655524 (Ky.

Sept. 24, 2015) (designated as NOT to be published).

                                          22
Commonwealth sought to admit text messages into evidence against a criminal

defendant implicated in the shooting. In Wilson, two witnesses with personal

knowledge of the defendant’s phone number testified that they used that

number to contact him. The texts from that number also referred to the sender

himself by the defendant’s distinctive aliases, “mario” and “pharo.”

Significantly, the text messages also referred to the shooting in question,

implicating the sender directly. Thus, the phone number was connected by

testimony to the defendant and the messages themselves were evidently linked

the sender to the crime. With this kind of foundational evidence before the

trial court, it did not abuse its discretion in admitting the text messages.62

      In this case, we observe several things about the screenshot’s

characteristics that bear on its authenticity. The messages are shifted to the

left of the conversation interface to show that they were apparently received by

the person who took the screenshot. Sova apparently received these messages,

as he testified, and is the person whom the messages address, especially since

the messages refer to “David” in the second person.

      Nothing about the screenshot links the messages to Brafman personally,

such as a name at the top of the interface.63 The Commonwealth laid no




      62   Id. at *6.
      63 Which could still be highly superficial, considering how easy it is for people to
manufacture messages and label them by a name other than the actual sender. Cell
phones allow you to identify phone numbers by whatever “name” the user desires.
One could claim to be in touch with Winston Churchill by labeling a true number as
“Sir Winston” in their phone contacts. That alone would not support the fact of the
matter. The law requires more. The contact name is, at least by itself, a bare
assertion of identity and is minimally probative.

                                           23
foundation as to Brafman’s ownership of the phone number. Sova merely

asserted that Brafman sent the messages.

      There is also no timestamp by which any time or date can be even

superficially associated with these messages, individually or as a series,

making it unclear whether the statements are relevant to the case at hand.64

Nothing contextualizes the messages linking them to Brafman’s charges, and

there is no other evidence that reveals to whom, other than perhaps “David”

himself, the messages purportedly refer.65 In particular, it is not apparent and

it was not proven that the racial expletive referred to any of the victims. Even if

we assume the screenshot’s authenticity, the crucially relevant circumstances

surrounding the text messages are just left to inference. They were not even

briefly addressed at trial by testimony or supporting exhibits.

      The trial court abused its discretion in admitting the screenshot because

the Commonwealth presented nothing to authenticate the messages as being

typed and sent by Brafman and presented insufficient evidence of context.


        64 Contextualizing evidence like this is crucial to reliability and is in fact

required. See Thomas v. Commonwealth, 153 S.W.2d 835, 837 (Ky. 1977) (requiring it
be proven that “the proffered evidence was the same evidence actually involved in the
event in question and that it remains materially unchanged from the time of the event
until its admission”). Figuratively speaking, we look not just for any smoking gun, but
the smoking gun used in the crime in question. See 2 MCCORMICK ON EVIDENCE § 212
(8th ed.) (“For example, in a prosecution for possession of an illegal substance, if a
plastic bag of white powder is offered into evidence, the government would assert that
the bag is relevant both because the defendant possessed the bag and because its
contents are illegal. The requirement of authentication would be satisfied by evidence
sufficient to support a finding that it is the very bag that was seized from the
possession of the defendant. It is this ‘connection’ to a person that is commonly proved
to identify or authenticate the exhibit.”).
      65 Johnson, at 566 (“[KRE 901] treats preliminary questions of authentication
and identification as matters of conditional relevance according to the standards of
KRE 104(b).”) (citing U.S. v. Reilly, 33 F.3d 1396, 1404 (3d Cir. 1994)) (internal
quotations omitted).

                                          24
While the threshold for authenticating writings is generally low,66 the

susceptibility of cellular messages and screenshots to quick fabrication and

alteration requires a more discerning eye from the trial court and more than

mere assertions by a lay witness that they were sent by the criminal

defendant.67

       2. If the screenshot were authenticated, admitting it for non-
          propensity purposes would not violate KRE 404.

       We will not reach the KRE 404 issue in depth for two reasons. First, the

screenshot was not properly authenticated in the first place under KRE 901,

making it inadmissible from the start. Second, even if it had been

authenticated, the messages could have been used for non-propensity

purposes.68 KRE 404(a) generally proscribes use of past acts to prove criminal

propensity. But the messages, had they been properly placed in the context of

this crime, could be properly admitted proving the identity of the perpetrator,

to prove or contradict Brafman’s disputed criminal intent, or even to make a


       66   Id.
        67 See Beason v. Commonwealth, 548 S.W.2d 835, 837 (Ky. 1977) (“If the offered

item possesses characteristics which are fairly unique and readily identifiable and if
the substance of which the item is composed is relatively impervious to change, the
trial court is viewed as having broad discretion to admit merely on the basis of
testimony that the item is the one in question and is in a substantially unchanged
condition. On the other hand, if the offered evidence is of such a nature . . . to be
susceptible to alteration by tampering or contamination, sound exercise of the trial
court's discretion may require a substantially more elaborate foundation.”) (quoting 2
MCCORMICK ON EVIDENCE § 212, p. 527 (1972)). These principles still hold completely
steadfast, and are perhaps stronger today, in light of technological advancements.
Trial courts must understand how easy it is for anyone to present themselves as
someone they are not on social media, in anonymous online forums, or through cell
phone communication, or to use such technology to manufacture a profile in someone
else’s name. Additionally, texts and chats can be selectively solicited or deleted by the
recipient at will. These are the sorts of realities that require the trial court pay closer
attention when such evidence is presented to it.
       68   KRE 404(b)(1).

                                            25
case for primary racial motivation under KRS 532.031.69 So no violation

occurred under KRE 404.

   F. Admitting the phone calls was error, but harmless error.
      Two sound recordings of Brafman’s phone conversations at the jail were

admitted at trial. Brafman does not dispute the authenticity of the sound

recordings, she asserts only that they are irrelevant to the charges and that in

any case their prejudicial effect outweighs their probative value. The

Commonwealth counters that they were relevant to Brafman’s state of mind

immediately following her arrest, especially as to whether she had truly

forgotten her actions as asserted at trial, or as admissions of guilt. We agree

with Brafman as to the first phone call on relevancy grounds, but we do not

agree that the second phone call was either irrelevant or unduly prejudicial.

      In general, all relevant evidence is admissible.70 Evidence is relevant if it

is probative and material.71 Evidence is probative if it tends to make a matter

of fact even slightly more or less likely,72 and it is material if that matter of fact

pertains to an issue in dispute at trial.73 But, even relevant evidence may be

excluded if its probative value is substantially outweighed by unfair

prejudice.74 Unfair prejudice is that which, among other things, makes the

jury decide issues in emotional or irrational ways, is unnecessarily cumulative,



      69   KRE 404(b).
      70   KRE 402.
      71   KRE 401.
      72   Roe v. Commonwealth, 493 S.W.3d 814, 820 (Ky. 2015).
      73   Dunlap v. Commonwealth, 435 S.W.3d 537, 592 (Ky. 2013).
      74   KRE 403.

                                          26
confuses the issues, or wastes time.75 Determining the relevancy and

admissibility of evidence is a discretionary function of the court, and error will

be found only if the court abuses its discretion.76

      1. The first phone call was largely irrelevant, but admitting it was
         harmless error.

      The first phone call on May 15 was between Brafman and an unidentified

male voice:

      Male: What have you gone and done?
      Brafman: Oh my god, (laugh) I rather not say.
      Male: I heard on the news, one.
      Brafman: Yeah, awful.
      Male: Radio said, Arson one.
      Brafman: Said what?
      Male: Arson.
      Brafman: Yeah (laugh).

      As to this first recording, the trial court did not abuse its discretion, as it

is at least slightly probative of Brafman’s ability to remember what she had

done. Brafman argues she was simply acknowledging what had been said on

the news—that she had been charged with first-degree arson—because that is

what the male voice inquired about. We do not think that it is an admission of

guilt as the Commonwealth argues, but it may be slightly probative of certain

issues in the case.




      75   KRE 403; Webb, 387 S.W.3d at 326.
      76   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                                          27
      But even if Brafman’s statements were relevant as an admission,

Brafman largely stuck to her defense narrative at trial77 that she acknowledged

setting the fire but that she was too intoxicated to form criminal intent. That

Brafman committed the act was practically stipulated, removing the identity of

the perpetrator from issue. While Brafman’s laughter was not very strongly

prejudicial, at least considering Brafman’s general demeanor at trial, it is not

otherwise probative of any material issue at trial. The phone call was also

unnecessarily cumulative under KRE 403 since Brafman’s chosen defense was

not to dispute that she had started the fires. It was error to admit this.

      But admitting it was harmless error. This recording likely did not affect

the conviction or sentence. It was relatively clear already that Brafman set the

fire, and while Brafman argues that her laughter in the recording made her

seem gratuitously cold and unfeeling to the jury, we do not think that this is

likely to have changed the jury’s first-hand impression of Brafman enough to

alter its verdict and recommendations.

      2. The second recordings were also not relevant but admitting
         them was harmless error.

      As to the second recording of a phone call made May 20, there is more

room for disagreement, but still not enough to find admitting it to be an abuse

of discretion. The Commonwealth’s Exhibit 12 transcribes three different

statements:

      a.      “… and I hate to f***** do something stupid again.”



      77 We say that she largely stuck to her story because there was a moment that
she wavered as to whether she started the fire but ultimately accepted the narrative
that she had but that she just could not remember.

                                         28
      b.       “didn’t know, stupid, I burnt my son’s sh**, I have my ID and my
               bank card.”
      c.       “climb through the f***** windows and sh**, I’ll have to f***** try to
               hurt ‘em again when I get out.”

The Commonwealth presented these statements to the jury by audio playback

in the courtroom, controlled from the Commonwealth’s Attorney’s phone, with

gaps and pauses between each discrete playback. Only these statements from

Brafman were played. No other voices or conversation relating to these

statements were played for the jury.

      Brafman’s statements do not refer to the crimes charged. Nothing from

the statements themselves establishes, and the foundational witness testimony

did not indicate, what Brafman was really talking about in these statements.

Presumably, if fuller recordings were played or the testifying witness

elaborated, the statements would clear the low relevance threshold. But what

“something” Brafman was referring to is anyone’s guess. While she refers to

burning her son’s belongings, that is on its own irrelevant to the crime charged

since nothing at trial or in the record involves her son’s belongings. At most, it

was probably used as inadmissible evidence of pyromaniacal tendencies.78 And

while she expresses an urge to violence toward someone, it is not evident in

any way that she is referring to the victims in this case.

      Perhaps on retrial, assuming a foundational context is laid for these

statements, the first and third could be relevant. The first is relevant to

Brafman’s identity as the fire-setter, assuming the “something stupid” she



      78   See KRE 404(a).

                                          29
referred to was the arson and not something else. The second is possibly

relevant, but it must be at least minimally established that she is referring to

the victims. This would be relevant to intent, because it admits that she would

“try” again, implying she tried to hurt the victims in the first attempt. It may

also be relevant to sentencing.

      Ultimately, while these recordings certainly did not lift the jury’s

perception of Brafman, we cannot say that it had a substantial likelihood of

changing the jury’s verdict. For one, the recordings were very hard to

understand in the first place. Having the transcript now helps our review, but

it is unlikely they were understood and retained by the jury very well when

they were first presented at trial. Rather, it was the testimony of all the

witnesses, including Brafman’s, that otherwise supports the verdict.

   G. The cumulative error doctrine does not apply, because one error was
      enough to require reversal.
      Finally, Brafman asserts that if the asserted errors do not individually

warrant reversal, then the cumulative effect of the errors requires reversal.

Under this doctrine, the cumulative effect of multiple errors must, though

individually insufficient, render the trial fundamentally unfair to warrant

reversal.79 There are multiple errors in this case, but the prosecutorial

misconduct was enough to warrant reversal. Therefore, we have no reason to

determine whether the cumulative effect of the other errors would require

reversal.




      79   Id. (citing Brown v. Commonwealth, 313 S.W.3d 577, 631 (Ky. 2010)).

                                           30
                                 IV. CONCLUSION

      The prosecutorial misconduct was flagrant enough to render the trial

fundamentally unfair, simultaneously leading the jury to conclude facts

contrary to the known facts of the case while depriving Brafman of an ability to

present her defense to the jury. For this, we reverse and remand the case to

the trial court for further proceedings consistent with this opinion.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Kayla Danielle Deatherage
Emily Holt Rhorer
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

Thomas A. Van de Rostyne
Assistant Attorney General




                                       31